Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                                      No. 04-21-00262-CV

                                 IN THE MATTER OF H.S.M.

                       From the 436th District Court, Bexar County, Texas
                                Trial Court No. 2019JUV00832
                             Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
        On March 30, 2022, the State filed an amended brief. Although the cover page indicates
the brief is redacted, the brief includes sensitive data, specifically the name of a minor, and such
data has not been redacted to protect the minor’s identity. See TEX. R. APP. P. 9.10 (indicating
sensitive data, such as the name of any person who was a minor when underlying suit was filed,
may not be filed with court and must be redacted).

      We therefore order the State’s brief stricken. We further order the State to file an
amended brief in compliance with Texas Rule of Appellate Procedure 9.10 by May 2, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court